United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                    UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit             December 14, 2005

                                                        Charles R. Fulbruge III
                                                                Clerk
                            No.    04-61090




 BAYOU FLEET, INC.; LOUISIANA WORKERS’ COMPENSATION CORPORATION

                                                        Petitioners

                                  VERSUS


       DONALD DURANT; DIRECTOR, OFFICE OF WORKER’S COMPENSATION
                   PROGRAMS, US DEPARTMENT OF LABOR,


                                                        Respondents



      PETITION FOR REVIEW FROM AN ADMINISTRATIVE DECISION OF THE
                         BENEFITS REVIEW BOARD
                            BRB NO.: 04-0154



Before REAVLEY, DAVIS and WIENER, Circuit Judges.

PER CURIAM:*

       Petitioners seek our review of a final Benefits Review Board

(“BRB”) Order affirming the Administrative Law Judge’s (“ALJ”)

determination that claimant, Donald Durant, is entitled to benefits

under the Longshore Harbor Worker’s Compensation Act (“LHWCA”).

After two reversals and two remands by the BRB to the ALJ, the BRB


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
found that the claimant was entitled to a presumption that the

claim fell within the provisions of the LHWCA and that the employer

failed to rebut that presumption.       Even if the claimant properly

invoked the presumption that his injury was causally related to his

employment, we find that the ALJ’s conclusion that the employer

rebutted the presumption is supported by substantial evidence and

that the BRB erred in reversing the ALJ’s order and decision.

                I.   Facts and Procedural Background

     Donald Durant (“claimant”) had a longstanding history of back

problems.   In 1974, he suffered a low back compression fracture in

an automobile accident.   At the time of the accident, claimant was

working as a commercial diver for various oil companies, but after

the accident, he could not obtain work from the companies because

he could not pass the physical examinations.

     In 1985, claimant developed the “bends” while working as a

diver and began to experience a significant right-sided low back

pain.   After   those   episodes,   claimant   experienced   back   pain

following physical activity; however, until 1998, he seldom sought

medical treatment because he found rum and rest to be the most

helpful in relieving his pain.

     In the past, claimant worked as a marine diver and performed

mechanical repairs and welding on ships.         In July 1997, Robin

Durant, claimant’s cousin and president of Bayou Fleet, offered

Donald a position at Bayou Fleet (“employer”).        Both Donald and



                                    2
Robin testified that one of the reasons Robin hired Donald was to

have him enrolled in Bayou Fleet’s health plan so claimant could

get medical treatment for his chronic back pain.               According to

claimant, a number of incidents occurred at Bayou Fleet that

aggravated his back, but he would rest, go back to work, and never

report the events.        Specifically, claimant testified that the

episodes involved such things as moving pipe, pulling chain,

fabricating a pully block and tackle and setting up the crane on a

barge, mostly without assistance. Finally, claimant testified that

on August 16, 1999, while he was using a come-along to rig a

clamshell   bucket   on   a   crane,    something    pulled   in   his   back.

Claimant testified that as soon as the accident happened, he

reported it to Paul Deister, the general manager of Bayou Fleet.

He also testified that Paul Deister called Robin Durant, who came

to the office and fired him.           Paul Deister, on the other hand,

testified that claimant never reported the accident to him that

day.

       While working for Bayou Fleet, claimant often complained of

back problems, but always told his cousin that it was unrelated to

the work he was doing for Bayou Fleet.1             However, following his

termination on August 16, 1999, claimant filed five claims alleging

work-related accidents he had suffered during the course of his


  1
   He also absolutely denied his condition had anything to do with
his work at Bayou Fleet to Ken Toups, the comptroller at Bayou
Fleet.

                                       3
employment with Bayou Fleet.

     Claimant filed a claim against Bayou Fleet for benefits under

the LHWCA, which proceeded before an ALJ. The ALJ initially denied

claimant LHWCA benefits because he found that claimant could not

meet his burden of showing a prima facie case of “injury,” i.e.,

that he suffered a harm and that conditions existed at work which

could have caused, aggravated, or accelerated the harm. Therefore,

the ALJ found that claimant did not invoke the § 20(a) presumption.

The BRB reversed and remanded, finding that claimant did invoke the

presumption and established a prima facie case. On remand, the ALJ

found that even though the presumption was invoked and a prima

facie case was established, the employer rebutted the presumption

with substantial evidence to the contrary. Again, the BRB reversed

and remanded finding that the employer did not present substantial

evidence that claimant’s back condition was not aggravated or

accelerated by the working conditions.     The ALJ then rendered

judgment in favor of claimant and determined the amount of his

benefits.   This appeal followed.

                           II. Analysis

     We review the decisions of the BRB for errors of law and to

determine whether it “correctly concluded that the Administrative

Law Judge’s order was supported by substantial evidence on the

record as a whole and is in accordance with        law.”   Ingalls

Shipbuilding, Inc. v. Director, Office of Workers’ Compensation


                                    4
Programs, 991 F.2d 163, 165 (5th Cir.1993) (quoting Avondale Indus.

v. Director, Office of Workers’ Compensation Programs, 977 F.2d
186, 189 (5th Cir.1992)).

      Petitioners contend that the BRB erred in reversing the ALJ

and finding that the § 20(a) presumption was invoked and also erred

in finding that the employer did not rebut the presumption.            Even

if the BRB correctly concluded that the presumption was invoked, we

find that the conclusion of the ALJ that the employer rebutted the

presumption is supported by substantial evidence and the BRB erred

in   refusing   to   accept   this   finding.     The   following   evidence

supports the ALJ’s conclusion.

      Donald Durant had a long history of back problems.            He never

reported any work-related accidents until approximately two weeks

after being terminated from Bayou Fleet. During his employment, he

saw a number of doctors, some of whom he told that his work at

Bayou Fleet had not worsened his back condition.           At least one of

these physicians examined him before and after the alleged August

16 accident and found no evidence that his back condition was worse

after August 16.      He also told his cousin, an official at Bayou

Fleet, and another representative of the company that his injuries

were not work related.        Finally, the claimant testified on cross-

examination that his back condition was essentially the same post-

employment as pre-employment.

                              III.   Conclusion



                                      5
     Because the ALJ’s conclusion is supported by substantial

evidence, the BRB erred in finding that Donald Durant’s condition

was work-related.    We   therefore   reverse   the   BRB’s   order   and

reinstate the ALJ’s Order and Decision rejecting Durant’s claim on

grounds that the employer rebutted the presumption.

REVERSED.




                                 6